                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                    PENDLETON DIVISION




JEFFREY H.1,                                                          Case No. 2:18-cv-00065-SU

                       Plaintiff,                                                     OPINION
                                                                                    AND ORDER
       v.

COMMISSIONER, Social Security
Administration,

                  Defendant.
_________________________________________

SULLIVAN, United States Magistrate Judge:

       Plaintiff Jeffrey H. brings this action pursuant to the Social Security Act (the “Act”), 42

U.S.C. § 405(g), to obtain judicial review of a final decision of the Commissioner of Social

Security (the “Commissioner”).      The Commissioner denied plaintiff Supplemental Security



1
 In the interest of privacy, the Court uses only the first name and last initial of non-governmental
parties and their immediate family members.


Page 1 – OPINION AND ORDER
Income (“SSI”) and Disability Insurance Benefits (“DIB”) under Title II and XVI of the Act. 42

U.S.C. §§ 401 et seq., 1381 et seq. On April 3, 2019, the Court issued plaintiff an Order to Show

Cause why it should not dismiss this action for plaintiff’s failure to prosecute and to comply with

the Court’s Scheduling Order. (Docket No. 20). Plaintiff did not respond to the Order to Show

Cause by the May 3, 2019, deadline.

       For the following reasons, the Court DISMISSES this action, without prejudice, for

plaintiff’s failure to prosecute or to comply with the Court’s Orders.

                                        BACKGROUND

       Plaintiff filed his initial Complaint in the U.S. District Court for the District of Idaho on

July 27, 2017, at that time represented by counsel. (Docket No. 1). On January 9, 2018, this

matter was transferred to this District Court. (Docket Nos. 12, 13). The Commissioner filed her

Answer and the Transcript of Record on January 26, 2018. (Docket Nos. 15, 16). Plaintiff’s

opening brief was due March 27, 2018, but he has not filed one. Id. On November 20, 2018,

plaintiff’s counsel moved to withdraw (Docket Nos. 17, 18), which the Court granted on January

18, 2019, ordering plaintiff to file a status report within thirty days (Docket No. 19). Plaintiff

failed to file a status report. On April 3, 2019, the Court issued plaintiff an Order to Show Cause

why it should not dismiss this case for failure to prosecute and to comply with the Court’s

January 18, 2019, Scheduling Order. (Docket No. 20). The Court gave plaintiff a deadline to

respond of May 3, 2019. The Court advised, “If no response is filed, the case will be dismissed

without prejudice.” Id. Plaintiff failed to respond to the Order to Show Cause. Plaintiff has




Page 2 – OPINION AND ORDER
taken no action in this case since the Motion to Withdraw of November 20, 2018. (Docket Nos.

17, 18).2

                                      LEGAL STANDARD

       Federal courts possess the undisputed authority to control their dockets and dismiss a

case that a plaintiff fails to prosecute. See Link v. Wabash R.R. Co., 370 U.S. 626, 630 (1962).

Fed. R. Civ. P. Rule 41(b) allows for dismissal of an action for failure to prosecute. A dismissal

for failure to prosecute may be ordered by the Court upon motion by an adverse party, or upon

the Court’s own motion. See Ash v. Cvetkov, 739 F.2d 493, 495 (9th Cir. 1984). “[D]ismissal

for failure to prosecute is particularly appropriate when such a failure is coupled with

disobedience to court orders or a disregard of established rules.” Gierloff v. Ocwen, No. 6:15-cv-

01311-MC, 2017 WL 815118, at *1 (D. Or. Mar. 1, 2017) (quotation omitted).

       In determining whether to dismiss for failure to prosecute or comply with a court order,

the court weighs five factors: “(1) the public’s interest in expeditious resolution of litigation; (2)

the court’s need to manage its docket; (3) the risk of prejudice to defendants/respondents; (4) the

availability of less drastic alternatives; and (5) the public policy favoring disposition of cases on

their merits.” Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002).

                                            ANALYSIS

       Plaintiff commenced this action almost two years ago. Plaintiff appears to have taken no

action in this matter in over seven months. Plaintiff failed to respond to the Court’s Scheduling

Order and Order to Show Cause. This failure to prosecute and to comply with the Court’s

Orders are sufficient grounds to dismiss this action. See Townsel v. Contra Costa Cty., Cal., 820




2
  The parties have consented to the jurisdiction of the Magistrate Judge pursuant to 28 U.S.C.
§ 636. (Docket No. 8).


Page 3 – OPINION AND ORDER
F.2d 319, 321 (9th Cir. 1987); W. Coast Theater Corp. v. City of Portland, 897 F.2d 1519, 1524

(9th Cir. 1990); Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir. 1995); Fed. R. Civ. P. Rule 41(b).

       The five-factor test also strongly favors dismissal:

       1. Expeditious resolution: “[T]he public’s interest in expeditious resolution of litigation

always favors dismissal.” Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th Cir. 1999). Plaintiff

has taken no action in over seven months, and did not respond to the Order to Show Cause. This

favors dismissal.

       2. Docket management: “It is incumbent upon the Court to manage its docket without

being subject to routine noncompliance of litigants such as” plaintiff. Pagtalunan, 291 F.3d at

642. Plaintiff has not complied with the applicable scheduling rules or the Court’s Order to

Show Cause. This favors dismissal.

       3. Prejudice to defendants: Plaintiff has “offered no clear explanations of what actions he

. . . took during the relevant time period[].” Pagtalunan, 291 F.3d at 643. Plaintiff’s “delay was

unreasonable, and this factor weighs in favor of dismissal.” Id.

       4. Less drastic alternatives: The Court has already employed the less drastic alternative of

issuing an Order to Show Cause. Plaintiff failed to take advantage of this alternative. The Court

is left with the course of dismissing the action, which it warned of in its Order. See In re

Phenylpropanolamine (PPA) Prod. Liab. Litig., 460 F.3d 1217, 1229 (9th Cir. 2006). This

favors dismissal.

       5. Disposition on the merits: “Public policy favors disposition of cases on the merits.

Thus, this factor weighs against dismissal,” Pagtalunan, 291 F.3d at 643, but only weakly,

because plaintiff’s failure to prosecute or to respond to the Court’s Orders severely impairs




Page 4 – OPINION AND ORDER
disposition on the merits, see United States ex rel. Berglund v. Boeing Co., 835 F. Supp. 2d

1020, 1053-54 (D. Or. 2011).

       Four factors favor dismissal, and one weighs against, but only weakly. The fifth factor

alone cannot outweigh the other four. In re Eisen, 31 F.3d 1447, 1454 (9th Cir. 1994). The five-

factor test thus strongly favors dismissing this action.

                                          CONCLUSION

       For these reasons, the Court DISMISSES this action, without prejudice, for plaintiff’s

failure to prosecute or to comply with the Court’s Orders.

       IT IS SO ORDERED.

       DATED this 3rd day of July, 2019.


                                                       /s/ Patricia Sullivan
                                                       PATRICIA SULLIVAN
                                                       United States Magistrate Judge




Page 5 – OPINION AND ORDER
